

113 HR 520 PCS: Buffalo Soldiers in the National Parks Study Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 285113th CONGRESS1st SessionH. R. 520IN THE SENATE OF THE UNITED STATESJune 18, 2013ReceivedDecember 20, 2013Read twice and placed on the calendarAN ACTTo authorize the Secretary of the Interior to conduct a study of alternatives for commemorating and interpreting the role of the Buffalo Soldiers in the early years of the National Parks, and for other purposes.1.Short titleThis Act may be cited as the Buffalo Soldiers in the National Parks Study Act.2.Findings and purpose(a)FindingsThe Congress finds the following:(1)In the late 19th century and early 20th century, African-American troops who came to be known as the Buffalo Soldiers served in many critical roles in the western United States, including protecting some of the first National Parks.(2)Based at the Presidio in San Francisco, Buffalo Soldiers were assigned to Sequoia and Yosemite National Parks where they patrolled the backcountry, built trails, stopped poaching, and otherwise served in the roles later assumed by National Park rangers.(3)The public would benefit from having opportunities to learn more about the Buffalo Soldiers in the National Parks and their contributions to the management of National Parks and the legacy of African-Americans in the post-Civil War era.(4)As the centennial of the National Park Service in 2016 approaches, it is an especially appropriate time to conduct research and increase public awareness of the stewardship role the Buffalo Soldiers played in the early years of the National Parks.(b)PurposeThe purpose of this Act is to authorize a study to determine the most effective ways to increase understanding and public awareness of the critical role that the Buffalo Soldiers played in the early years of the National Parks.3.Study(a)In generalThe Secretary of the Interior shall conduct a study of alternatives for commemorating and interpreting the role of the Buffalo Soldiers in the early years of the National Parks.(b)Contents of studyThe study shall include—(1)a historical assessment, based on extensive research, of the Buffalo Soldiers who served in National Parks in the years prior to the establishment of the National Park Service;(2)an evaluation of the suitability and feasibility of establishing a national historic trail commemorating the route traveled by the Buffalo Soldiers from their post in the Presidio of San Francisco to Sequoia and Yosemite National Parks and to any other National Parks where they may have served;(3)the identification of properties that could meet criteria for listing in the National Register of Historic Places or criteria for designation as National Historic Landmarks;(4)an evaluation of appropriate ways to enhance historical research, education, interpretation, and public awareness of the story of the Buffalo Soldiers’ stewardship role in the National Parks, including ways to link the story to the development of National Parks and the story of African-American military service following the Civil War; and(5)any other matters that the Secretary of the Interior deems appropriate for this study.(c)ReportNot later than 3 years after funds are made available for the study, the Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the study’s findings and recommendations.Passed the House of Representatives June 17, 2013.Karen L. Haas,ClerkDecember 20, 2013Read twice and placed on the calendar